

Exhibit 10.5


Corning Natural Gas Corporation [logo.jpg]


MORTGAGE
 
Date: May 7, 2008


Mortgagor (Name): Corning Natural Gas Corporation
(Organizational Structure): Corporation


(State Law organized under): New York
(Organizational Identification Number, if any; note that this is NOT a request
for the Taxpayer Identification Number):
(Address of residence/chief executive office): 330 West William Street, Corning,
New York 14830


Mortgagee: MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation having offices at One M&T Plaza, Buffalo, New York 14203, Attn:
Office of General Counsel.


WITNESSETH, to secure (a) the payment of an indebtedness in the principal sum of
Three Million and 00/100 Dollars ($3,000,000.00), lawful money of the United
States, together with interest thereon and other charges with respect thereto,
to be paid according to a certain bond, note or other obligation dated on or
about May 7, 2008, made and delivered by Mortgagor to Mortgagee (the “Note”) and
(b) if the Note is guaranteed by Mortgagor, to the extent of such principal sum
and such interest and other charges, such guaranty (the “Guaranty”), Mortgagor
hereby mortgages to Mortgagee, as continuing and collateral security for the
payment of any and all indebtedness, liabilities and obligations of Mortgagor
(or Debtor) to Mortgagee, now existing or which may hereafter arise pursuant to
or in connection with (as further described below) the Note, the Guaranty, this
Mortgage or any amendments, renewals, extensions, modifications or substitutions
of the Note, the Guaranty or this Mortgage (collectively, the “Indebtedness”),
the premises described on the attached Schedule A.


TOGETHER with all buildings, structures and other improvements now or hereafter
erected, constructed or situated upon said premises, and all fixtures and
equipment and other personal property now or hereafter affixed to, or used in
connection with, said premises and any and all replacements thereof and
additions thereto, all of which shall be deemed to be and remain and form a part
of said premises and are covered by the lien of this Mortgage (said premises,
buildings, structures, other improvements, fixtures and equipment and other
personal property being collectively referred to as the “Premises”),


TOGETHER with all strips and gores of land adjoining or abutting the Premises,


TOGETHER with all right, title and interest of Mortgagor in and to all streets,
alleys, highways, waterways and public places open or proposed in front of,
running through or adjoining the Premises, and all easements and rights of way,
public and private, now or hereafter used in connection with the Premises
including all easements, rights of way, licenses for ingress and egress,
pipelines, connections and transfer stations in which the Mortgagor now has,
ever had, or subsequently acquires any interest in and which are used by the
Mortgagor in connection with its operation, including, but not limited to, those
easements and rights of way set forth in Schedule B,


TOGETHER with all tenements, hereditaments and appurtenances and all the estate
and rights of Mortgagor in and to the Premises,


TOGETHER with all awards heretofore or hereafter made by any federal, state,
county, municipal or other governmental authority, or by whomsoever made in any
condemnation or eminent domain proceedings whatsoever, to the present or
subsequent owners of the Premises or any portion thereof, for the acquisition
for public purposes of the Premises or any portion thereof or any interest
therein or any use thereof, or for consequential damages on account thereof,
including any award for any change of grade of streets affecting the Premises or
any portion thereof and any award for any damage to the Premises or any portion
thereof or any interest therein or any use thereof.


--------------------------------------------------------------------------------




MORTGAGOR COVENANTS WITH MORTGAGEE SO LONG AS THIS MORTGAGE IS IN EFFECT AS
FOLLOWS:


1. INDEBTEDNESS. The Indebtedness shall be paid as provided in the Note or
Guaranty, as the case may be, and as provided herein. Additionally, Mortgagor
acknowledges and agrees that any amounts now or hereafter due and owing from
Mortgagor (or Debtor) to Mortgagee arising from or in connection with any
interest rate swap agreement, now existing or hereafter entered into between
Mortgagor (or Debtor) and Mortgagee, and any costs incurred by Mortgagee in
connection therewith, including, without limitation, any interest, expenses,
fees, penalties or other charges associated with any obligations undertaken by
Mortgagee to hedge or offset Mortgagee’s obligations pursuant to such swap
agreement, or the termination of any such obligations, shall be (i) deemed
additional interest and/or a related expense (to be determined in the sole
discretion of Mortgagee) due in connection with the principal amount of the
Indebtedness secured by this Mortgage, (ii) included (in the manner described
above) as part of the Indebtedness secured by this Mortgage, and secured by this
Mortgage to the full extent thereof, and (iii) included in any judgment in any
proceeding instituted by Mortgagee or its agents against Mortgagor for
foreclosure of this Mortgage or otherwise.


2. INSURANCE. Mortgagor shall keep the Premises insured against each risk to
which the Premises may from time to time be subject (including fire, vandalism
and other risks covered by all risk insurance; if requested by Mortgagee,
earthquake; if the Premises or any portion thereof are located in an area
identified as an area having special flood hazards and in which flood insurance
has been made available, flood; and loss of rents by reason of such risks) for
the benefit of Mortgagee. Such insurance shall be provided in such amounts, for
such periods, in such form, with such special endorsements, on such terms and by
such companies and against such risks as shall be satisfactory to Mortgagee.
Without limiting the generality of the preceding two sentences, each policy
pursuant to which such insurance is provided shall contain a mortgagee clause,
in form and substance satisfactory to Mortgagee, (a) naming Mortgagee as
mortgagee and (b) providing that (i) all moneys payable pursuant to such
insurance shall be payable to Mortgagee, (ii) such insurance shall not be
affected by any act or neglect of Mortgagor or Mortgagee, any occupancy,
operation or use of the Premises or any portion thereof for purposes more
hazardous than permitted by the terms of such policy, any foreclosure or other
proceeding or notice of sale relating to the Premises or any portion thereof or
any change in the title to or ownership of the Premises or any portion thereof
and (iii) such policy and such mortgagee clause may not be canceled or amended
except upon thirty (30) days’ prior written notice to Mortgagee. Mortgagor
hereby assigns and shall deliver each policy pursuant to which any such
insurance is provided to Mortgagee. The acceptance by Mortgagee of such policies
from Mortgagor shall not be deemed or construed as an approval by Mortgagee of
the form, sufficiency or amount of such insurance. Mortgagee does not in any way
represent that such insurance, whether in scope or coverage or limits of
coverage, is adequate or sufficient to protect the business or interest of
Mortgagor. In the event of the foreclosure of this Mortgage, or a transfer of
title to the Premises in extinguishment of the Indebtedness, all right, title
and interest of Mortgagor in and to any such policies then in force shall pass
to the purchaser or grantee of the Premises. All the provisions of this Section
2 and any other provisions of this Mortgage pertaining to insurance which may be
required under this Mortgage shall be construed with Section 254, Subdivision 4
of the New York Real Property Law, but, said Section 254 to the contrary
notwithstanding, Mortgagor consents that Mortgagee may, without qualification or
limitation by virtue of said Section 254, retain and apply the proceeds of any
such insurance in satisfaction or reduction of the Indebtedness, whether or not
then due and payable, or it may pay the same, wholly or in part, to any
Mortgagor for the repair or replacement of the Premises or for any other purpose
satisfactory to Mortgagee, without affecting the lien of this Mortgage for the
full amount of the Indebtedness before the making of such payment.


3. ALTERATIONS, DEMOLITION OR REMOVAL. No building, structure, other
improvement, fixture or equipment or other personal property constituting any
portion of the Premises shall be removed, demolished or substantially altered
without the prior written consent of Mortgagee.


4. WASTE AND CHANGE IN USE. No Mortgagor shall commit any waste on the Premises
or make any change in the use of the Premises which may in any way increase any
ordinary fire, environmental or other risk arising out of construction or
operation.

2

--------------------------------------------------------------------------------




5. MAINTENANCE AND REPAIRS. Mortgagor shall keep and maintain all buildings,
structures, other improvements, fixtures and equipment and other personal
property constituting any portion of the Premises and the sidewalks and curbs
abutting the Premises in good order and rentable and tenantable condition and
state of repair. In the event that the Premises or any portion thereof shall be
damaged or destroyed by fire or any other casualty, or in the event of the
condemnation or taking of any portion of the Premises as a result of any
exercise of the power of eminent domain, Mortgagor shall promptly restore,
replace, rebuild or alter the same as nearly as possible to the condition
immediately prior to such fire, other casualty, condemnation or taking without
regard to the adequacy of any proceeds of any insurance or award received.
Mortgagor shall give prompt written notice to Mortgagee of any such damage or
destruction or of the commencement of any condemnation or eminent domain
proceeding affecting the Premises or any portion thereof.


6. EXISTENCE AND AUTHORITY. Mortgagor represents and warrants, and continues to
represent and warrant as long as this Mortgage is in effect, as follows: (a) If
Mortgagor is not a natural person (e.g., corporation, partnership, limited
liability company, etc.), it is duly organized, validly existing and in good
standing under the laws of the above-named state of organization and will do all
things necessary to preserve and keep in full force and effect the existence,
franchises, rights and privileges of Mortgagor as the type of business entity it
was as of the date of this Mortgage, under the laws of the state of its
organization; (b) Mortgagor has the full power and authority to grant the
mortgage lien hereunder and to execute, deliver and perform its obligations in
accordance with this Mortgage; (c) the execution and delivery of this Mortgage
will not (i) violate any applicable law of any governmental authority or any
judgment or order of any court, other governmental authority or arbitrator; (ii)
violate any agreement to which Mortgagor is a party; or (iii) result in a lien
or encumbrance on any of its assets (other than the mortgage lien hereunder);
(d) Mortgagor’s certificate of incorporation, by-laws, partnership agreement,
articles of organization or other organizational or governing documents
(“Governing Documents”) do not prohibit any term or condition of this Mortgage;
(d) each authorization, approval or consent from, each registration and filing
with, each declaration and notice to, and each other act by or relating to, any
party required as a condition of Mortgagor’s execution, delivery or performance
of this Mortgage (including any shareholder or board of directors or similar
approvals) has been duly obtained and is in full force and effect and no other
action is required under its Governing Documents or otherwise; and (e) Mortgagor
has the power and authority to transact the business in which it is engaged and
is duly licensed or qualified and in good standing in each jurisdiction in which
the conduct of its business or ownership of property requires such licensing or
such qualifications.


7. TAXES AND ASSESSMENTS. Unless paid from an escrow established pursuant to
Section 8 of this Mortgage, Mortgagor shall pay all taxes, general and special
assessments and other governmental impositions with respect to the Premises
before the end of any applicable grace period. Upon request by Mortgagee,
Mortgagor shall promptly deliver to Mortgagee receipted bills showing payment of
all such taxes, assessments and impositions within the applicable grace period.


8. ESCROW FOR TAXES, ASSESSMENTS AND INSURANCE. Upon request by Mortgagee,
Mortgagor shall pay (a) monthly to Mortgagee on or before the first day of each
and every calendar month, until the Indebtedness is fully paid, a sum equal to
one-twelfth (1/12th) of the yearly taxes, general and special assessments, other
governmental impositions and other liens and charges with respect to the
Premises to be imposed for the ensuing year, as estimated by Mortgagee in good
faith, and annual premiums for insurance on the Premises and (b) an initial
payment such that, when such monthly payments are added thereto, the total of
such payments will be sufficient to pay such taxes, assessments, impositions and
other liens and charges and such insurance premiums on or before the date when
they become due. Absent manifest error, Mortgagee’s calculation as to the amount
to be paid into Escrow shall be deemed conclusive. So long as no Event of
Default (as hereinafter defined) shall have occurred or exists, Mortgagee shall
hold such payments in trust in an account maintained with Mortgagee without
obligation to pay interest thereon, except such interest as may be mandatory by
any applicable statute, regulation or other law, to pay, to the extent funds are
available, such taxes, assessments, impositions and other liens and charges and
such insurance premiums within a reasonable time after they become due;
provided, however, that upon the occurrence or existence of any Event of
Default, Mortgagee may apply the balance of any such payments held to the
Indebtedness. If the total of such payments made by any Mortgagor shall exceed
the amount of such payments made by Mortgagee, such excess shall be held or
credited by Mortgagee for the benefit of Mortgagor. If the total of such
payments made by any Mortgagor shall be less than the amount of such taxes,
assessments, impositions and other liens and charges and such insurance
premiums, then Mortgagor shall pay to Mortgagee any amount necessary to make up
the deficiency on or before the date when any such amount shall be due.

3

--------------------------------------------------------------------------------




9. LEASES. Pursuant to Section 291-f of the New York Real Property Law,
Mortgagor shall not (a) amend, cancel, abridge, terminate, or otherwise modify
any lease of the Premises or of any portion thereof or (b) accept any prepayment
of installments of rent to become due thereunder for more than one month in
advance, without the prior written consent of Mortgagee. No Mortgagor shall make
any new lease in place of or any lease renewal or extension of any lease of the
Premises or any portion thereof (other than those that Mortgagor as landlord may
be required to grant by the terms of an existing lease) without the prior
written consent of Mortgagee. Upon request by Mortgagee, Mortgagor shall
promptly furnish to Mortgagee a written statement containing the names and
mailing addresses of all lessees of the Premises or of any portion thereof, the
terms of their respective leases, the space occupied and the rentals payable
thereunder and copies of their respective leases and shall cooperate in
effecting delivery of notice of this covenant to each affected lessee.


10. ASSIGNMENT OF LEASES AND RENTS. Mortgagor hereby assigns to Mortgagee all
existing and future leases of the Premises or any portion thereof (including any
amendments, renewals, extensions or modifications thereof) and the rents, issues
and profits of the Premises including accounts receivable for use of the
Premises for hotel or lodging services (“Accounts”), as further security for the
payment of the Indebtedness, and Mortgagor grants to Mortgagee the right to
enter upon and to take possession of the Premises for the purpose of collecting
the same and to let the Premises or any portion thereof, and after payment of
each cost and expense (including each fee and disbursement of counsel to
Mortgagee) incurred by Mortgagee in such entry and collection, to apply the
remainder of the same to the Indebtedness, without affecting its right to
maintain any action theretofore instituted, or to bring any action thereafter,
to enforce the payment of the Indebtedness. In the event Mortgagee exercises
such rights, it shall not thereby be deemed a mortgagee in possession, and it
shall not in any way be made liable for any act or omission. No Mortgagor shall
assign such leases, rents, issues or profits or any interest therein or grant
any similar rights to any other person without Mortgagee’s prior written
consent. Mortgagee hereby waives the right to enter upon and to take possession
of the Premises for the purpose of collecting said rents, issues and profits,
and Mortgagor shall be entitled to collect the same, until the occurrence or
existence of any Event of Default, but such right of Mortgagor may be revoked by
Mortgagee upon the occurrence or existence of any Event of Default. Upon the
occurrence or existence of any Event of Default, Mortgagor shall pay monthly in
advance to Mortgagee, or to any receiver appointed to collect said rents, issues
and profits, a fair and reasonable monthly rental value for the use and
occupation of the Premises, and upon default in any such payment shall vacate
and surrender the possession of the Premises to Mortgagee or to such receiver,
and in default thereof may be evicted by summary proceedings pursuant to Article
7 of the New York Real Property Actions and Proceedings Law. The rights and
remedies under this section and any separately recorded assignment of rents
and/or leases in favor of Mortgagee shall be cumulative. In the event of any
irreconcilable inconsistencies between such agreements and this section, the
separately recorded assignment of rents and/or leases shall control.


11. SECURITY AGREEMENT. This Mortgage constitutes a security agreement under the
New York Uniform Commercial Code in effect in the State of New York, as amended
from time to time (the “UCC”), and Mortgagor hereby grants to Mortgagee, to
secure the Indebtedness, a continuing security interest in all personal property
of Mortgagor used in connection with any portion of, or otherwise constituting a
portion of, the Premises, including, without limitation, fixtures, goods that
are or are to become fixtures, as-extracted items and timber to be cut, as such
terms and categories may be defined or described in the UCC, as applicable,
whether now existing or owned or hereafter arising or acquired, and in all
proceeds, products, rents, issues, profits and accounts arising therefrom.
Mortgagee shall have the right to file in any public office, without the
signature of Mortgagor, any financing statement relating to such items of
collateral. Mortgagee shall have each applicable right and remedy of a secured
party under the UCC and each applicable right and remedy pursuant to any other
law or pursuant to this Mortgage.

4

--------------------------------------------------------------------------------




12. NO TRANSFER. Mortgagor shall not, without Mortgagee’s prior written consent,
sell, convey or transfer the Premises or any portion thereof or any interest
therein or contract to do so. If any Mortgagor, Debtor or any endorser or
guarantor of the Indebtedness (a “Guarantor”) is a corporation, or if any other
person liable with respect to the Indebtedness or any portion thereof other than
Mortgagor or any general partner of Mortgagor, Debtor or any Guarantor, is a
corporation, any direct or indirect change in the beneficial ownership or number
of issued and outstanding shares of any class of stock of such Mortgagor,
Debtor, Guarantor or general partner, whether by operation of law or otherwise,
after which the percentage of such shares beneficially owned by any person or
group of persons having beneficial ownership of any such shares has changed by
at least ten percent (10%) more or less than it was on the date of this Mortgage
shall be deemed a sale, conveyance or transfer of the Premises within the
meaning of this Section 12. If any Mortgagor, Debtor or Guarantor is a
partnership, including a limited liability partnership, any change in the
partnership interests of the general partners of such Mortgagor, Debtor or
Guarantor or in the composition of the general partners of such Mortgagor,
Debtor or Guarantor, whether by operation of law or otherwise, shall be deemed a
sale, conveyance or transfer of the Premises within the meaning of this Section
12. If any Mortgagor, Debtor or Guarantor is a limited liability company, any
change in the direct or indirect membership interest of any member or class of
members of such Mortgagor, Debtor or Guarantor, whether by operation of law or
otherwise, after which the percentage of such membership interest owned by any
such member or class has changed by at least ten percent (10%) more or less than
it was on the date of this Mortgage shall be deemed a sale, conveyance or
transfer of the Premises within the meaning of this Section 12.


13. NO SECONDARY FINANCING OR OTHER LIENS. Mortgagor shall not, without
Mortgagee’s prior written consent, mortgage, pledge, assign, grant a security
interest in or cause any other lien or encumbrance to be made or permit any
other lien or encumbrance to exist upon the Premises or any portion thereof
except for (a) taxes and assessments not yet delinquent and (b) any mortgage,
pledge, security interest, assignment or other lien or encumbrance to Mortgagee
or any affiliate of Mortgagee (an “Affiliate”).


14. COMPLIANCE WITH LAWS. Mortgagor represents and warrants to Mortgagee, and
continues to represent and warrant as long as this Mortgage is in effect, as
follows: (a) the buildings, structures and other improvements now constituting
any portion of the Premises are in full compliance with all applicable statutes,
regulations and other laws (including all applicable zoning, building, fire and
health codes and ordinances and the Americans With Disabilities Act of 1990) and
all applicable deed restrictions, if any, and is not and shall not be used for
any illegal purpose; (b) such compliance is based solely upon Mortgagor’s
ownership of the Premises and not upon title to or interest in any other
property. Mortgagor shall comply with or cause compliance with all statutes,
regulations and other laws (including all applicable zoning, building, fire and
health codes and ordinances and the Americans With Disabilities Acts of 1990),
all other requirements of all governmental authorities whatsoever having
jurisdiction over or with respect to the Premises or any portion thereof or the
use or occupation thereof and with all applicable deed restrictions, if any;
provided, however, that Mortgagor may postpone such compliance if and so long as
the validity or legality of any such requirement or restriction shall be
contested by such Mortgagor, with diligence and in good faith, by appropriate
legal proceedings and Mortgagee is satisfied that such non-compliance will not
impair or adversely affect the value of its security.


15. WARRANTY OF TITLE; TITLE INSURANCE. Mortgagor represents and warrants to
Mortgagee, and continues to represent and warrant as long as this Mortgage is in
effect, that Mortgagor holds good and marketable title in fee simple absolute to
the Premises. Upon request by Mortgagee, Mortgagor shall furnish to Mortgagee at
Mortgagor’s own cost and expense a title insurance policy in the then amount of
the Indebtedness, (a) naming Mortgagee as mortgagee, (b) covering the lien on
the Premises granted pursuant to this Mortgage, (c) containing no exception not
approved by Mortgagee, (d) issued by a title insurance company qualified to do
business in the State of New York and satisfactory to Mortgagee and (e)
otherwise in form and substance satisfactory to Mortgagee.


16. CERTAIN RIGHTS AND OBLIGATIONS.


(a) Mortgagee may take such action as Mortgagee deems appropriate to protect the
Premises or the status or priority of the lien of this Mortgage, including:
entry upon the Premises to protect the Premises from deterioration or damage, or
to cause the Premises to be put in compliance with any governmental, insurance
rating or contract requirements; payment of amounts due on liens having priority
over this Mortgage; payment of any tax or charge for purposes of assuring the
priority or enforceability of this Mortgage; obtaining insurance on the Premises
(including flood insurance); or commencement or defense of any legal action or
proceeding to assess or protect the validity or priority of the lien of this
Mortgage. On demand, Mortgagor shall reimburse Mortgagee for all expenses in
taking any such action, with interest, and the amount thereof shall be secured
by this Mortgage and shall, to the extent permitted by law, be in addition to
the maximum amount of the Indebtedness evidenced by the Note.

5

--------------------------------------------------------------------------------




(b) Mortgagor authorizes Mortgagee, without notice, demand or any reservation of
rights and without affecting this Mortgage, from time to time: (i) to accept
from any person or entity and hold additional collateral for the payment of the
Indebtedness or any part thereof, and to exchange, enforce or refrain from
enforcing, or release such collateral or any part thereof; (ii) to accept and
hold any endorsement or guaranty of payment of the Indebtedness or any part
thereof, and to release or substitute any such obligation of any such Guarantor
or any person or entity who has given any collateral as security for the payment
of the Indebtedness or any part thereof, or any other person or entity in any
way obligated to pay the Indebtedness or any part thereof, and to enforce or
refrain from enforcing, or compromise or modify, the terms of any obligation of
any such Guarantor, person or entity; (iii) upon the occurrence of an Event of
Default, to direct the order or manner of the disposition of any and all
collateral and the enforcement of any and all endorsements and guaranties
relating to the Indebtedness or any part thereof as Mortgagee, in its sole
discretion, may determine; and (iv) upon the occurrence of an Event of Default
to determine the manner, amount and time of application of payments and credits,
if any, to be made on all or any part of any component or components of the
Indebtedness (whether principal, interest, costs and expenses, or otherwise)
including if the amount of the Indebtedness secured by this Mortgage is less
than the total amount of the obligations under the Note or the Guaranty, to make
any such application to such obligations, if any, in excess of the amount of the
Indebtedness secured by this Mortgage.


(c) Notwithstanding the occurrence of an Event of Default, this Mortgage shall
remain valid, binding and enforceable: (i) without deduction by reason of any
setoff, defense or counterclaim of Mortgagor, Guarantor or Debtor, (ii) without
requiring protest or notice of nonpayment or notice of default to Mortgagor, to
Guarantor, to Debtor, or to any other person; (iii) without demand for payment
or proof of such demand; (iv) without requiring Mortgagee to resort first to
Mortgagor or to any other guaranty or any collateral which Mortgagee may hold;
(v) without requiring notice of acceptance hereof or assent hereto by Mortgagee;
and (vi) without requiring notice that any indebtedness has been incurred or of
the reliance by Mortgagee upon this Mortgage; all of which Mortgagor hereby
waives.


(d) The enforceability of this Mortgage shall not be affected by: (i) any
failure to perfect or continue the perfection of any security interest in or
other lien on any other collateral securing payment of the Indebtedness; (ii)
the invalidity, unenforceability, or loss or change in priority of any such
security interest or other lien; (iii) any failure to protect, preserve or
insure any such collateral; (iv) any defense arising by reason of the cessation
from any cause whatsoever of liability of Debtor or any Guarantor; (v) any
compromise of any obligation of Mortgagor, Debtor or any Guarantor; (vi) the
invalidity or unenforceability of any of the Indebtedness; or (vii) any renewal,
extension, acceleration, or other change in the time for payment of, or the
terms of the interest on the Indebtedness or any part thereof; all of which
Mortgagor hereby waives.


(e) If Mortgagee shall receive from or on behalf of Mortgagor any sum less than
the full amount then due and payable, Mortgagee may, but shall not be obligated
to, accept the same and, if it elects to accept any such payment, it may without
waiving any Event of Default: (i) apply such payment on account of the
Indebtedness or any amount payable hereunder, or (ii) hold same or any part
thereof, without liability for interest, in a special account and from time to
time apply same or any part thereof as specified in subsection (i) of this
subsection.


17. LIEN LAW COVENANT. Mortgagor shall receive the advances secured by this
Mortgage and shall hold the right to receive such advances as a trust fund in
accordance with the provisions of Section 13 of the New York Lien Law.


18. APPLICATION OF AND INTEREST ON CONDEMNATION AWARD. Mortgagor consents that
Mortgagee may retain and apply the proceeds of any award by a condemning
authority in satisfaction or reduction of the Indebtedness, whether or not then
due and payable, or it may pay the same, wholly or in part, to Mortgagor for the
restoration or alteration of the Premises or for any other purpose satisfactory
to Mortgagee, without affecting the lien of this Mortgage for the full amount of
the Indebtedness before the making of such payment. In the event of the
condemnation or taking by eminent domain of the Premises or any portion thereof,
Mortgagee shall not be limited to the interest paid on the award by the
condemning authority, but shall be entitled to receive out of the award interest
on the Indebtedness in accordance with its terms.


19. APPOINTMENT OF RECEIVER. In addition to any other remedy, upon the
occurrence of any Event of Default, Mortgagee, in any action to foreclose this
Mortgage, shall be entitled, without notice or demand and without regard to the
adequacy of any security for the Indebtedness or the solvency or insolvency of
any person liable for the payment thereof, to the appointment of a receiver of
the rents, issues and profits of the Premises.

6

--------------------------------------------------------------------------------




20. SALE IN ONE OR MORE PARCELS. In case of a foreclosure sale, the Premises may
be sold in one or more parcels, any provision of any statute, regulation or
other law to the contrary notwithstanding.


21. ESTOPPEL STATEMENT. Upon request by Mortgagee, Mortgagor shall furnish to
Mortgagee within five (5) days if such request is made in person or within ten
(10) days if such request is otherwise made a written statement duly
acknowledged of the amount of the Indebtedness and whether any offsets or
defenses exist against the Indebtedness.


22. RIGHT TO INSPECT AND EXAMINE. Upon request by Mortgagee, Mortgagor shall
immediately permit Mortgagee and each officer, employee, accountant, attorney
and other agent of Mortgagee to enter and inspect the Premises and to examine,
audit, copy and extract each record of any Mortgagor relating to the Premises or
any portion thereof.


23. FINANCIAL STATEMENTS. Mortgagor shall provide, shall cause each Guarantor
and Debtor to provide, and shall use its best efforts to cause each lessee of
the Premises or any material portion thereof (a “Material Lessee”) to provide,
to Mortgagee, in form satisfactory to Mortgagee, promptly upon request by
Mortgagee, all information relating to such Mortgagor, Guarantor, Debtor or
Material Lessee or to such Mortgagor’s, Guarantor’s, Debtor’s or Material
Lessee’s business, operations, assets, affairs or condition (financial or
otherwise) or to the Premises or any portion thereof that is so requested.
Without limiting the generality of the preceding sentence, Mortgagor shall so
provide (a) if such Mortgagor is a natural person, at least once during each
period of twelve (12) consecutive months, a personal financial statement of such
Mortgagor for a year ending not more than sixty (60) days earlier, in reasonable
detail and certified by such Mortgagor to be complete and accurate and (b) if
such Mortgagor is not an individual, (i) promptly copies of all annual reports,
proxy statements and similar information distributed to shareholders, partners
or other owners and of all filings with the Securities and Exchange Commission
and the Pension Benefit Guaranty Corporation, (ii) within sixty (60) days after
the end of each of its first three fiscal quarters, accountant prepared
consolidating and consolidated statements of income and cash flows for the
quarter, for the corresponding quarter in the previous fiscal year and for the
period from the end of the previous fiscal year, with a consolidating and
consolidated balance sheet as of the quarter end, (iii) within one hundred
twenty (120) days after the end of each fiscal year, consolidating and
consolidated statements of such Mortgagor’s income and cash flows and its
consolidating and consolidated balance sheet as of the end of such fiscal year,
setting forth comparative figures for the preceding fiscal year and to be x
audited o reviewed o compiled (check appropriate box. If no box is selected, all
financial statements shall be audited) by an independent certified public
accountant acceptable to Mortgagee, all such statements to be certified by such
Mortgagor’s chief financial officer or partner to be correct and in accordance
with such Mortgagor’s records and to present fairly the results of such
Mortgagor’s operations and cash flows and its financial position at year end in
conformity with generally accepted accounting principles, and (iv) with each
statement of income, a certificate executed by such Mortgagor’s chief executive
and chief financial officers or managing partners or members (A) stating that
the signers of the certificate have reviewed this Mortgage and the operations
and condition (financial or other) of such Mortgagor and any subsidiaries during
the relevant period and (B) stating that no Event of Default occurred during the
period, or if an Event of Default did occur, describing its nature, the date(s)
of its occurrence or period of existence and what action Mortgagor has taken
with respect thereto.


24. AUTHORIZATION AND POWER OF ATTORNEY. Mortgagee is irrevocably and
unconditionally authorized to take, and Mortgagor irrevocably and
unconditionally appoints Mortgagee as the attorney-in-fact of such Mortgagor,
with full power of substitution and of revocation, to take, in the name of such
Mortgagor or otherwise at the sole option of Mortgagee, each action relating to
the Premises or any portion thereof that, subject to this Mortgage, such
Mortgagor could take in the same manner, to the same extent and with the same
effect as if such Mortgagor were to take such action; provided, however, that
Mortgagee shall not have the right, pursuant to such authorization or as such
attorney-in-fact, to sell or otherwise dispose of the Premises or any portion
thereof. Such power of attorney is coupled with an interest in favor of
Mortgagee, and shall not be terminated or otherwise affected by the death,
disability or incompetence of any Mortgagor.


25. FURTHER ASSURANCES. Promptly upon request by Mortgagee, Mortgagor shall
execute and deliver each writing, and take each other action, that Mortgagee
shall deem necessary or desirable at the sole option of Mortgagee (a) to perfect
or accomplish any lien or security interest granted, or assignment made,
pursuant to this Mortgage; (b) otherwise to accomplish any purpose of this
Mortgage; (c) in connection with any transaction contemplated by this Mortgage;
or (d) in connection with the Premises or any portion thereof.

7

--------------------------------------------------------------------------------




26. ENVIRONMENTAL REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION. Mortgagor
represents and warrants, and continues to represent and warrant as long as this
Mortgage is in effect, to Mortgagee that (a) Mortgagor and the Premises are in
compliance with each statute, regulation or other law and each judgment, order
or award of any court, agency or other governmental authority or of any
arbitrator (individually an “Environmental Requirement”) relating to the
protection of any water, water vapor, land surface or subsurface, air, fish,
wildlife, biota or other natural resources or governing the use, storage,
treatment, generation, transportation, processing, handling, production or
disposal of any chemical, natural or synthetic substance, waste, pollutant or
contaminant (collectively “Regulated Materials”), (b) Mortgagor has not been
charged with, or has received any notice that such Mortgagor is under
investigation for, the failure to comply with any Environmental Requirement, nor
has Mortgagor received any notice that Mortgagor has or may have any liability
or responsibility under any Environmental Requirement with respect to the
Premises or otherwise, (c) the Premises have never been used for (i) the
storage, treatment, generation, transportation, processing, handling, production
or disposal of Regulated Materials, except as permitted by law, (ii) a landfill
or other waste disposal site or (iii) military purposes, (d) no underground
storage tanks are located on the Premises, (e) the environmental media at the
Premises do not contain Regulated Materials beyond any legally permitted level,
(f) there has never been any release, threatened release, migration or
uncontrolled presence of any Regulated Materials on, at or from the Premises or,
to the knowledge of Mortgagor, within the immediate vicinity of the Premises and
(g) Mortgagor has not received any notice of any such release, threatened
release, migration or uncontrolled presence. Mortgagor shall not cause or permit
the Premises to be used in any way that would result in any of the
representations and warranties contained in the preceding sentence to be false
or misleading at any future time. To the extent any such representation or
warranty at any time is or becomes false or misleading, Mortgagor shall promptly
notify Mortgagee thereof. If at any time Mortgagor obtains any evidence or
information which suggests that potential environmental problems may exist on,
at or about the Premises, Mortgagee may request Mortgagor, at Mortgagor’s own
cost and expense, to conduct and complete investigations, studies, sampling and
testing with respect to the Premises requested by Mortgagee. Mortgagor shall
promptly furnish to Mortgagee copies of all such investigations, studies,
samplings and tests. Mortgagor shall (a) conduct and complete all such
investigations, studies, samplings and testing, and all remedial, removal and
other actions necessary with respect to the Premises, in accordance with all
applicable Environmental Requirements and promptly furnish to Mortgagee copies
of all documents generated in connection therewith and (b) defend, reimburse,
indemnify and hold harmless Mortgagee, its employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way related to, the
violation of, or other liability or responsibility under, any Environmental
Requirements, or the release, threatened release, migration or uncontrolled
presence of any Regulated Materials on, at or from the Premises including
attorney and consultant fees, investigation and laboratory fees, court costs and
litigation expenses. In the event this Mortgage is foreclosed, or Mortgagor
tenders a deed in lieu of foreclosure which Mortgagee agrees to accept,
Mortgagor shall be responsible to deliver the Premises to Mortgagee free of any
and all Regulated Materials other than any that are (a) normally used in
Mortgagor’s business and (b) located and maintained thereon in compliance with
all applicable Environmental Requirements and in a condition that conforms with
all applicable Environmental Requirements. The provisions of this Section 26
shall be in addition to any and all other obligations and liabilities Mortgagor
may have to Mortgagee at common law or any other agreement with Mortgagee, and
shall survive the transactions contemplated in this Mortgage and the termination
of this Mortgage.


27. EVENTS OF DEFAULT.


(a) Any of the following events or conditions shall constitute an “Event of
Default”: (i) failure by Mortgagor to pay when due (whether at the stated
maturity, by acceleration, upon demand or otherwise) the Indebtedness, or any
part thereof, or there occurs any event or condition which after notice, lapse
of time or after both notice and lapse of time will permit acceleration of the
Indebtedness; (ii) default by Mortgagor in the performance of any obligation,
term or condition of this Mortgage or any other agreement with Mortgagee or any
of its Affiliates; (iii) failure by Mortgagor to pay when due (whether at the
stated maturity, by acceleration, upon demand or otherwise) any indebtedness or
obligation owing to any third party or any Affiliate, the occurrence of any
event which could result in acceleration of payment of any such indebtedness or
obligation or the failure to perform any agreement with any third party or any
Affiliate; (iv) Mortgagor is dissolved, becomes insolvent, generally fails to
pay or admits in writing its inability generally to pay its debts as they become
due; (v) failure to pay, withhold or collect any tax as required by law; (vi)
Mortgagor makes a general assignment, arrangement or composition agreement with
or for the benefit of its creditors or makes, or sends notice of any intended,
bulk sale; the sale, assignment, transfer or delivery of all or substantially
all of the assets of Mortgagor to a third party; or the cessation by Mortgagor
as a going business concern; (vii) Mortgagor files a petition in bankruptcy or
institutes any action under federal or state law for the relief of debtors or
seeks or consents to the appointment of an administrator, receiver, custodian or
similar official for the wind up of its business (or has such a petition or
action filed against it and such petition action or appointment is not dismissed
or stayed within forty-five (45) days); (viii) the reorganization, merger,
consolidation or dissolution of Mortgagor (or the making of any agreement
therefor); (ix) the death or judicial declaration of incompetency of Mortgagor,
if a natural person; (x) the entry of any judgment or order of any court, other
governmental authority or arbitrator against Mortgagor; (xi) falsity, omission
or inaccuracy of facts submitted to Mortgagee or any Affiliate (whether in a
financial statement or otherwise); (xii) an adverse change in the Premises,
Mortgagor, its business, operations, affairs or condition (financial or
otherwise) from the status shown on any financial statement or other document
submitted to Mortgagee, and which change Mortgagee determines will have a
material adverse affect on (a) Mortgagor, the Premises, its business, operations
or condition (financial or otherwise), or (b) the ability of Mortgagor to pay
the Indebtedness or perform its obligations hereunder or the Note; (xiii) there
occurs any change in the management or ownership of Mortgagor which is, in the
opinion of Mortgagee, materially adverse to its interest and which remains
uncorrected for thirty (30) days after Mortgagee notifies Mortgagor of its
opinion; (xiv) any pension plan of Mortgagor fails to comply with applicable law
or has vested unfunded liabilities that, in the opinion of Mortgagee, might have
a material adverse effect on Mortgagor’s ability to repay its debts; (xv) any
indication or evidence received by Mortgagee that Mortgagor may have directly or
indirectly been engaged in any type of activity which, in Mortgagee’s
discretion, might result in the forfeiture of the Premises to any governmental
authority; (xvi) the occurrence of any event described in Section 27.1(i)
through and including 27.1(xv) with respect to any Guarantor or Debtor (if
Mortgagor and Debtor are not the same); or (xvii) Mortgagee in good faith
believes that the prospect of payment of all or any part of the Indebtedness or
performance of Mortgagor’s or Debtor’s obligations under this Mortgage or any
other agreement now or hereafter in effect between Mortgagor, Debtor or
Guarantor and Mortgagee or its Affiliates is impaired.

8

--------------------------------------------------------------------------------




(b) Mortgagee, at its sole election, may declare all or any part of any
Indebtedness not payable on demand to be immediately due and payable without
demand or notice of any kind upon the happening of any Event of Default. All or
any part of any Indebtedness not payable on demand shall be automatically and
immediately due and payable, without demand or notice of any kind, upon the
commencement of Mortgagor’s or Debtor’s bankruptcy if voluntary and upon the
lapse of forty-five (45) days without dismissal if involuntary, unless an order
for relief is entered sooner. The provisions of this paragraph are not intended
in any way to affect any rights of Mortgagee with respect to any Indebtedness
which may now or hereafter be payable on demand.


(c) Upon the happening of an Event of Default, whether or not foreclosure
proceedings have been instituted, Mortgagor shall, upon demand, surrender
possession of the Premises to Mortgagee. If Mortgagor remains in possession of
the Premises after the happening of an Event of Default and demand by Mortgagee,
the possession shall be as tenant of Mortgagee and Mortgagor agrees to pay in
advance upon demand to Mortgagee a reasonable monthly rental for the Premises or
portion so occupied. Mortgagee may dispossess, by summary proceedings or
otherwise, any tenant of Mortgagor defaulting in the payment of rent. If a
receiver is appointed, this covenant shall inure to the benefit of such
receiver. Notwithstanding any provision of law to the contrary, Mortgagee may,
at its option, foreclose this Mortgage subject to the rights of tenants of the
Premises which are subordinate to the lien of this Mortgage.


(d) If the Indebtedness, as evidenced by a single note or other written
instrument shall exceed the amount secured by this Mortgage, or as evidenced by
a combination of same that singularly or in part collectively may be less than
said secured amount but combined exceed said secured amount, Mortgagee, in any
foreclosure hereof, shall have the right to sue and collect the excess in the
same action as commenced for the foreclosure hereof, and recover a money
judgment for said excess with all the rights attendant thereto, including the
issuance of an execution to the Sheriff for collection thereof, and Mortgagor
hereby waives any defense based upon a claim that in doing so, Mortgagee is
splitting its cause of action if it seeks to foreclose this Mortgage for part of
the indebtedness and recover at law for another part.

9

--------------------------------------------------------------------------------




(e) Upon the happening of an Event of Default, Mortgagee may pursue, take or
refrain from pursuing any remedy for collection of the Indebtedness, including
foreclosure of this Mortgage.


(f) Mortgagee may, either with or without entry or taking possession of the
Premises as provided in this Mortgage or otherwise, personally or by its agents
or attorneys, and without prejudice to the right to bring an action of
foreclosure of this Mortgage: (A) sell the Premises or any part thereof pursuant
to any procedures provided by applicable law including the procedures set forth
in Article 14 of the New York Real Property Actions and Proceedings Law (and any
amendments or substitute statutes in regard thereto) allowing non-judicial
foreclosure of Mortgage by sale, and all estate, right, title, interest, claim
and demand therein, and right of redemption thereof, at one or more sales as an
entity or in parcels, and at such time and place upon such terms and after such
notice thereof as may be required or permitted by applicable law or (B) take
such steps to protect and enforce its rights whether by action, suit or
proceeding in equity or at law for the specific performance of any covenant,
condition or agreement in the Note or in this Mortgage, or in aid of the
execution of any power granted in this Mortgage, or for any foreclosure under
this Mortgage, or for the enforcement of any other appropriate legal or
equitable remedy or otherwise as Mortgagee may elect. Any reference in this
Mortgage to an action or right of Mortgagee in regard to or in connection with a
“foreclosure proceeding” shall be deemed to include a sale and/or proceeding
under this subsection, including a non-judicial foreclosure of mortgage by sale.


28. EXPENSES. Mortgagor shall pay to Mortgagee on demand all costs and expenses
(including attorneys’ fees and disbursements whether for internal or outside
counsel) incurred by Mortgagee in connection with the Indebtedness or the
Mortgage including costs of collection, of preserving or exercising any right or
remedy of Mortgagee under this Mortgage or any related security agreement or
guaranty, of workout or bankruptcy proceedings by or against Mortgagor, of
defending against any claim asserted as a direct or indirect result of the
Indebtedness or of performing any obligation of any Mortgagor pursuant to this
Mortgage or otherwise (including payment of any amount any Mortgagor is
obligated to pay pursuant to this Mortgage and performance of any obligation of
Mortgagor pursuant to this Mortgage). Mortgagor agrees to defend and indemnify
Mortgagee from any and all third party claims arising from Mortgagor’s duties as
owner and/or occupant of the Premises, and further agrees to pay, upon demand,
any expense that Mortgagee may incur (including attorneys’ fees and
disbursements whether for internal or outside counsel) due to Mortgagor’s
failure to provide appropriate defense and indemnification to Mortgagee in a
timely manner. Mortgagee reserves the right to have Mortgagor pay, upon demand,
administrative fee(s) in regard to any administrative action Mortgagee is
required or requested to take including the preparation of discharges, releases
or assignments to third parties. Costs and expenses shall accrue interest at the
default rate set forth in the Note from the date of demand until payment is
actually received by Mortgagee. Each such cost and expense and any interest
thereon shall constitute part of the Indebtedness and be secured by this
Mortgage and may be added to the judgment in any suit brought by Mortgagee or
its agents against any Mortgagor on this Mortgage.


29. NOTICES. Any demand or notice hereunder or under any applicable law
pertaining hereto (including Article 14 of New York Real Property Actions and
Proceedings Law) shall be in writing and duly given if delivered to Mortgagor
(at its address on Mortgagee’s records) or to Mortgagee (at the address on page
one and separately to Mortgagee officer responsible for Mortgagor’s relationship
with Mortgagee). Such notice or demand shall be deemed sufficiently given for
all purposes when delivered (i) by personal service and shall be deemed
effective when delivered, or (ii) by mail or courier and shall be deemed
effective three (3) business days after deposit in an official depository
maintained by the United States Post Office for the collection of mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express). Notice by e-mail is not valid notice under this
or any other agreement between Mortgagor and Mortgagee.


30. LITIGATION. Mortgagor shall promptly notify Mortgagee in writing of any
litigation, proceeding, or counterclaim against, or of any investigation of,
Mortgagor (or the threat thereof) if: (i) the outcome of such litigation,
proceeding, counterclaim, or investigation may materially and adversely affect
the finances or operations of Mortgagor or title to, or the value of, any assets
secured by the Mortgage or (ii) such litigation, proceeding, counterclaim, or
investigation questions the validity of the Mortgage, the Note or any document
executed in connection therewith including any guaranties or any action taken,
or to be taken, pursuant to any such documents. Mortgagor shall furnish to
Mortgagee such information regarding any such litigation, proceeding,
counterclaim, or investigation as Mortgagee shall request.

10

--------------------------------------------------------------------------------




31. NOTICE OF NON-COMPLIANCE. Mortgagor shall notify Mortgagee in writing of any
failure by Mortgagor to comply with any provision of the Note, the Mortgage or
any document executed in connection therewith immediately upon learning of such
non-compliance, or if any representation, warranty or covenant contained in any
such document is no longer true. Mortgagor shall also immediately notify
Mortgagee in writing if there is any material adverse change in any of the
information or financial statements supplied to Mortgagee to induce Mortgagee to
extend credit to Mortgagor or if such information or financial statement is
required under this Mortgage or any other document executed in connection
therewith.


32. COVENANTS SHALL RUN WITH THE LAND. The covenants contained in this Mortgage
shall run with the land and bind Mortgagor, each heir, legal representative,
successor and assign of Mortgagor and each subsequent owner, encumbrancer,
tenant and subtenant of the Premises or any portion thereof, and shall inure to
the benefit of, and be enforceable by, Mortgagee and each successor and assign
of Mortgagee.


33. NONWAIVER BY MORTGAGEE. All rights and remedies of Mortgagee under this
Mortgage and its other agreements with Mortgagor are cumulative, and no right or
remedy shall be exclusive of any other right or remedy. No single, partial or
delayed exercise by Mortgagee or its agents of any right or remedy shall
preclude full and timely exercise by Mortgagee or its agents at any time of any
right or remedy of Mortgagee without notice or demand, at Mortgagee’s sole
option. No course of dealing or other conduct, no oral agreement or
representation made by Mortgagee or its agents or usage of trade shall operate
as a waiver of any right or remedy of Mortgagee. No waiver of any right or
remedy of Mortgagee hereunder shall be effective unless made specifically in
writing by Mortgagee. No notice or demand on Mortgagor, Debtor or Guarantor in
any case shall entitle Mortgagor, Debtor or Guarantor to any other or further
notice in similar or other circumstances.


34. RIGHT OF SETOFF. If an Event of Default occurs, Mortgagee and Affiliates
shall also have the right to setoff against the indebtedness any property held
in a deposit or other account or otherwise owing by Mortgagee or Affiliates
including, in any capacity to any Mortgagor, Debtor or Guarantor in any capacity
whether or not the Indebtedness or the obligation to pay such moneys owed by
Mortgagee is then due, and Mortgagee shall be deemed to have exercised such
right of setoff immediately at the time of such election.


35. TERM; SURVIVAL. The term of this Mortgage and Mortgagor’s obligations
hereunder shall continue until the Indebtedness has been fully paid to
Mortgagee’s satisfaction. Mortgagor’s obligation to pay the costs and expenses
hereunder shall survive the term of this Mortgage and the entry of any judgment
of foreclosure. Mortgagor’s representations, warranties, covenants and
agreements shall survive during the term of this Mortgage and shall be presumed
to have been relied upon by Mortgagee. If after receipt of any payment of all or
any part of the Indebtedness, Mortgagee is for any reason compelled to surrender
such payment to any person or entity because such payment is determined to be
void or voidable as a preference, impermissible set-off, or a diversion of trust
funds, or for any other reason, this Mortgage shall continue in full force
notwithstanding any contrary action which may have been taken by Mortgagee in
reliance upon such payment, and any such contrary action so taken shall be
without prejudice to Mortgagee’s rights under this Mortgage and shall be deemed
to have been conditioned upon such payment having become final and irrevocable.


36. MISCELLANEOUS. This Mortgage is absolute and unconditional. This Mortgage
and all documents, including the Note, any Guaranty and any other document
required to be executed by Mortgagor, Debtor or Guarantor in connection with the
transaction contemplated hereby constitute the entire agreement and
understanding between the parties hereto with respect to such transaction and
supersedes all prior negotiations, courses of dealing, understandings, and
agreements between such parties with respect to such transactions. This Mortgage
is a binding obligation enforceable against Mortgagor and its heirs and legal
representatives and its successors and assigns and shall inure to the benefit of
Mortgagee and its successors and assigns. Any reference herein to “Mortgagee”
shall be deemed to include and apply to every subsequent holder of this Mortgage
and any reference herein to “Mortgagor”, “Debtor” or “Guarantor” shall include;
(i) any successor individual or individuals, association, partnership, limited
liability company or corporation to which all or substantially all of the
business or assets of Debtor, Mortgagor or Guarantor, as the case may be, shall
have been transferred; (ii) in the case of a partnership Debtor, Mortgagor or
Guarantor (as the case may be) any new partnership which shall have been created
by reason of the admission of any new partner or partners therein, or by reason
of the dissolution of the existing partnership by voluntary agreement or the
death, resignation or other withdrawal of any partner; and (iii) in the case of
a corporate or limited liability company, Debtor, Mortgagor or Guarantor (as the
case may be) any other entity into or with which Debtor, Mortgagor or Guarantor
(as the case may be) shall have been merged, consolidated, reorganized, or
absorbed. It is the intent of Mortgagor and Mortgagee that the provisions of
this Mortgage, other than those included in the New York statutory form of
mortgage, shall be construed as affording to Mortgagee rights additional to, and
not exclusive of, the rights conferred under the provisions contained in such
statutory form. Unless the context otherwise clearly requires, references to
plural includes the singular and references to the singular include the plural;
the word “or” has the inclusive meaning represented by the phrase “and/or”; the
word “including”, “includes” and “include” shall be deemed to be followed by the
words “without limitation”; and captions or section headings are solely for
convenience and not part of the substance of this Mortgage. Any representation,
warranty, covenant or agreement herein shall survive execution and delivery of
this Mortgage and shall be deemed continuous. Each provision of this Mortgage
shall be interpreted as consistent with existing law and shall be deemed amended
to the extent necessary to comply with any conflicting law. If any provision
nevertheless is held invalid, the other provisions shall remain in effect.
Mortgagor agrees that in any legal proceeding, a photocopy of this Mortgage kept
in Mortgagee’s course of business may be admitted into evidence as an original.

11

--------------------------------------------------------------------------------




37. JOINT AND SEVERAL. If there is more than one Mortgagor, each of them shall
be jointly and severally liable for all amounts and obligations which become due
or should be performed under this Mortgage and the term “Mortgagor” shall
include each as well as all of them.


38. GOVERNING LAW; JURISDICTION. This Mortgage has been delivered to and
accepted by Mortgagee and will be deemed to be made in the State of New York.
This Mortgage will be interpreted in accordance with the laws of the State of
New York excluding its conflict of laws rules. MORTGAGOR HEREBY IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN NEW YORK
STATE IN A COUNTY OR JUDICIAL DISTRICT WHERE MORTGAGEE MAINTAINS A BRANCH AND
CONSENTS THAT MORTGAGEE MAY EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT
MORTGAGOR’S ADDRESS SET FORTH ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED
THAT NOTHING CONTAINED IN THIS MORTGAGE WILL PREVENT MORTGAGEE FROM BRINGING ANY
ACTION, ENFORCING ANY AWARD OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST
MORTGAGOR INDIVIDUALLY, AGAINST ANY SECURITY OR AGAINST ANY PROPERTY OF
MORTGAGOR WITHIN ANY OTHER COUNTY, STATE OR OTHER FOREIGN OR DOMESTIC
JURISDICTION. Mortgagor acknowledges and agrees that the venue provided above is
the most convenient forum for both Mortgagee and Mortgagor. Mortgagor waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Mortgage.


39. WAIVER OF JURY TRIAL. MORTGAGOR AND MORTGAGEE HEREBY KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY EACH WAIVE ANY RIGHT TO TRIAL BY JURY THEY MAY HAVE IN ANY
ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN CONNECTION WITH THIS MORTGAGE OR
THE TRANSACTIONS RELATED THERETO. MORTGAGOR REPRESENTS AND WARRANTS THAT NO
REPRESENTATIVE OR AGENT OF MORTGAGEE HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT MORTGAGEE WILL NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THIS RIGHT
TO JURY TRIAL WAIVER. MORTGAGOR ACKNOWLEDGES THAT MORTGAGEE HAS BEEN INDUCED TO
ACCEPT THIS MORTGAGE BY, AMONG OTHER THINGS, THE PROVISIONS OF THIS SECTION.


IN WITNESS WHEREOF, this Mortgage has been duly executed by Mortgagor the day
and year first above written.


CORNING NATURAL GAS CORPORATION
   
By:
/s/ Michael I. German
Name:
Michael I. German
Title:
President

 
12

--------------------------------------------------------------------------------




ACKNOWLEDGMENT


STATE OF NEW YORK   )
: SS.
COUNTY OF BROOME  )


On the ____ day of May, in the year 2008, before me, the undersigned, a Notary
Public in and for said State, personally appeared MICHAEL I. GERMAN, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.


___________________________________________
Notary Public



RECORD & RETURN TO:
Mark S. Gorgos, Esq.
Coughlin & Gerhart, LLP
P.O. Box 2039
 
Binghamton, NY 13902-2039
 
13

--------------------------------------------------------------------------------


 